Citation Nr: 9900304	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  92-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from April 1962 to August 
1965.  This case was previously before the Board of Veterans 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded this on two prior occasions, in 
January 1994 and in December 1997, in order for the RO to 
accomplish additional development.  The RO has continued to 
deny the appellants claim by means of a May 1998 decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he experienced several stressors 
in service, to include meeting President Kennedy several 
weeks before his assassination, being in a Titan missile 
site when he [President Kennedy] was killed, and being 
placed on immediate alert and having the keys to launch 
nuclear missile.  He also alleged, as his inservice 
stressors, the death of his friend in an airplane crash, the 
death of 53 individuals in a fire in the silo where he 
previously worked, and being advised, at a debriefing at 
discharge, that he could be killed for what he knew about the 
nuclear weapons system.  He asserts that as a result of his 
inservice stressors, he now suffers from a psychiatric 
disorder.  He also asserts that a psychiatrist who examined 
him for the Social Security Administration advised him that 
his Air Force experiences were the cause of his problems.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a claim for service connection 
for PTSD is not well-grounded.  It is also the decision of 
the Board that new and material evidence has not been 
presented to reopen a claim of service connection for an 
acquired psychiatric disorder (other than PTSD).


FINDINGS OF FACT

1.  PTSD was not incurred in service or as a result of any 
inservice experience.

2.  Service connection for an acquired psychiatric disorder 
(other than PTSD) was denied by means of a January 1972 
rating action.  That decision is final.

3.  Additional evidence submitted after the January 1972 
rating decision is not new and material and does not serve to 
reopen the claim of service connection for an acquired 
psychiatric disorder (other than PTSD). 


CONCLUSIONS OF LAW

1.  A claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The ROs January 1972 decision to deny service connection 
for an acquired psychiatric disorder (other than PTSD) is a 
final determination.  Evidence received subsequent to that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder, diagnosed as 
schizophrenic reaction, was initially denied by the RO by 
means of a September 1971 rating action.  That denial was 
confirmed by a subsequent rating action dated in January 
1972.  The evidence then of record included the appellants 
service medical records which show no treatment for or 
diagnosis of a psychiatric disorder.  Service personnel 
records show that his duties included missile crewmember 
commander.  Post-service medical evidence of record at that 
time included VA hospital records which indicate that he was 
hospitalized in July 1971 due to schizophrenia, 
undifferentiated type.  These records indicate that he had 
been diagnosed with schizophrenia in 1969 at a non-VA medical 
facility and that he had been receiving psychotherapy since.  

Evidence pertaining to the appellants psychiatric disorder, 
received subsequent to the 1972 RO decision, includes VA 
medical records dated in 1972, which indicate that the 
appellant described several emotional upsets in his lifetime, 
with the first being in college.  He then served in the Air 
Force and had no emotional problems there.  Subsequent to 
separation from service, he held two jobs as an engineer; 
however, he was very unhappy and could not get himself 
together and had to quit or lost both of his jobs.  He then 
began law school and successfully completed 1 year of school.  
Subsequently, he began working and going to school part-time.  
This did not work out very well and he had a breakdown and 
was hospitalized at the VA in July 1971.  (A few months 
earlier, he had been hospitalized at a private medical 
facility for depression.  Those records are not available.)

Evidence submitted subsequent to the 1972 RO decision also 
includes private treatment records from a doctor H.E.K., 
dated in 1990, which indicate that the appellant has received 
psychiatric treatment on various occasions. The doctor noted 
that the appellant was seeking service-connection for PTSD; 
however, his diagnosis appeared to be manic depression.  Also 
of record is a letter from a clinical psychologist, Dr. 
Q.E.D., dated in August 1991, which states that he (the 
doctor) treated the appellant for a period of 3-4 years while 
employed as a staff psychologist at the VA, beginning in 1971 
or 1972.  The appellant was reportedly in a manic state 
initially, and thereafter, became severely depressed and 
remained depressed for years.  

The current evidence also includes treatment notes from the 
Vet Center in Houston, Texas, which indicate that the 
appellant received counseling in 1987 and in 1988.  Also of 
record are VA medical records dated from 1989 to the present, 
which indicate that the appellant has been diagnosed and 
treated for various psychiatric disorders, to include major 
depression, bipolar disorder and PTSD.  

Social Security Administration (SSA) records, which were 
submitted subsequent to the 1972 decision, include medical 
treatment records which indicate that the appellants 
psychiatric disorder has been variously diagnosed.  A 
psychological test report, dated in August 1992, indicates 
that the Axis I diagnostic impression was paranoid 
schizophrenia, and Axis II was PTSD.  His Axis IV diagnostic 
impression was psycho-social stress stemming from his 
difficulties relating to his chronic schizophrenic episodes.  
Medical records dated in January and March 1994 indicate a 
diagnosis of bipolar disorder with psychosis by history, and 
PTSD, not now in evidence.  Subsequent medical records 
indicate a diagnosis of PTSD by history.  A May 1994 letter 
from the Department of Education, Division of Rehabilitation, 
indicates that he was a client of the Vocational 
Rehabilitation Service, that he suffered from PTSD and 
schizophrenia, and that he had been in psychiatric treatment 
since 1969.   Private hospitalization records in March 1995 
indicate diagnoses of probable bipolar disorder and 
depression.  

The appellant also submitted a statement from a Mr. C.A.B., 
dated in August 1992, which indicates that he (C.A.B.) has 
known the appellant since 1959, that he attended college with 
the appellant, that he was in the same Air Force unit as the 
appellant between 1959 to 1961, that thereafter, they went 
their separate ways until the early 1970s, that during the 
absence, the appellant was in the Air Force, and that the 
appellant was not the same person.  He reported that 
[d]uring his [appellants] Air Force career, he described 
the mental anxiety associated with his duties and to keep his 
mind occupied, he started reading the series of books 
entitled Great Books of the Western World. . . . [T]hese 
books contained a philosophy opposite of the duties he had 
with the Air Force.

The Board notes that the veteran has been scheduled for VA 
psychiatric examinations on several occasions (in March 1994, 
May 1995, April 1997, March 1998, and April 1998).  The Board 
also notes that in our prior remand, the Board advised the 
appellant that his failure to report for a VA examination may 
result in the denial of his claim.  However, he has failed to 
show for the VA examinations, without cause.  It is further 
noted, on a supplemental statement of the case, dated in May 
1998, that he was advised that if he was willing to report 
for a VA examination, he should inform the RO immediately so 
that the necessary steps could be taken to schedule an 
examination.  He was also advised that in the absence of an 
examination, his failure to report, without good cause, 
requires that the claim be considered based on the evidence 
of record.  The record does not indicate that he has 
indicated his willingness to report or requested a VA 
examination.  

I.  Service connection for PTSD.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 (1998).  A 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  In order for 
a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (1998).

The Board has reviewed the evidence of record and finds that 
the claim for service connection for PTSD is not well-
grounded.  The medical records do reflect diagnoses of PTSD.  
However, the record does not show a link, established by 
medical evidence, between PTSD and an in-service stressor.  
38 C.F.R. § 3.304 (f).  The Board notes the appellants 
assertions that his PTSD is due to inservice stressors, and 
that a doctor who examined him for SSA advised him that his 
problems were due to military experiences.  However, a review 
of the SSA records does not show that any such causal link 
has been shown.  The Board further notes that he has 
repeatedly failed to report for VA psychiatric examinations 
without good cause.  Given this, and given that the medical 
evidence of record fails to show a causal link between 
service and PTSD, the Board concludes that a well-grounded 
claim has not been submitted.

II.  New and material evidence.

Prior rating decisions are final and may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  In making a determination 
as to whether to reopen a case, a two-step analysis is 
necessary; it must first be determined whether there is new 
and material evidence to reopen a claim, and if there is such 
evidence, the second step requires that the claim be reviewed 
on the basis of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In determining whether new and material evidence has been 
received, all evidence received after the prior final 
decision is to be considered.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Also, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board, having considered the evidence and the applicable 
laws, finds that new and material evidence has not been 
submitted to reopen a claim of service connection for a 
psychiatric disorder (other than PTSD).  While the newly 
submitted medical evidence is new in that it was not 
previously before the Board, it is essentially cumulative of 
evidence previously of record and is also not material.  As 
with the medical evidence previously before the RO (in 1972), 
this evidence also indicates that the appellant began 
suffering from a psychiatric disorder (variously diagnosed) 
several years after separation from service.  The additional 
evidence, as did the old, does not indicate any etiological 
relation between service and the psychiatric disorders 
diagnosed several years after separation from service.  The 
Board notes his contentions that an SSA doctor indicated that 
there was an etiological relation between his psychiatric 
disorder and service, however, the documentary evidence from 
SSA does not show any such etiological relationship.  
Further, VAs attempts to obtain any further information as 
to etiology were frustrated by his repeated failure to report 
for examinations, without good cause. 

The Board also finds that, while the statement from Mr. 
C.A.B. provides new information, it is not probative or 
material; the appellant describing his anxiety over his 
military duties does not provide any indication that 
schizophrenic reaction, bipolar disorder, or any other 
(diagnosed) psychiatric illness resulted from his military 
duties or were incurred in service.  As a layperson, neither 
the appellant nor Mr. C.A.B. are competent to provide medical 
diagnosis or etiological relation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board thus concludes 
that new and material evidence has not been submitted and 
that the claim cannot be reopened.

ORDER

1.  The claim of service connection for PTSD is not well-
grounded and the appeal is denied.

2.  A claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is not 
reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
